DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-7 and 9-19 are pending and presented for examination.

Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive. 
First, applicant argues that the amendment to claim 1 overcomes the indefiniteness issues. However, the Examiner disagrees. The claim still recites both a specific precursor compound, such as 1H,1H,2H,2H-perfluorooctyltriethoxysilane (claims 1 and 7) which has no free valency to also be bound to the oxidized graphene, and also recites that at least one of the substituents is covalently bonded to the graphene. Therefore, the claim is still indefinite. It appears applicant intends to claim an additive comprising oxidized graphene nanoplatelets modified by covalent reaction with a precursor compound, where the precursor compound has the claimed structure. When recited in this manner, the limitation that at least one of R1, R2, and R3 is covalently bonded to one of the graphene nanoplatelets should be removed.
Next, the applicant argues that the prior art fails to teach or suggest the additive has a ratio of at least 5:1 and no greater than 10:1. However, the Examiner notes that there is an error in applicant’s calculation in the Remarks, though the final ratio is correct. In applicant’s Remarks 
However, regarding the 35 U.S.C. 103(a) rejections, while the prior art ratio is not in the range as claimed, the Examiner maintains that it would have been obvious to arrive at applicant’s claimed ratio. Adjusting the ratio of graphene to POTS will alter how functionalized the final graphene particles are (affecting the hydrophobic properties of the particles) and the ultimate cost for preparing the particles. Therefore, it would have been obvious to one of ordinary skill in the art to optimize this ratio to provide a cost-effective optimally hydrophobic functionalized graphene. Therefore, the Examiner maintains that the claims are obvious over the prior art of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-7 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claim 1 recites a precursor compound represented by a formula. R1-R3 are selected from specific groups but the claim also recites that one of R1-R3 is covalently bonded to one of the graphene nanoplatelets. There is an inconsistency in regards to how the formula is recited. The formula as recited is the formula for a compound prior to that compound being covalently bonded to the graphene nanoplatelets. For example, the precursor compound is recited as a particular compound in dependent claim 7, which would not be the actual compound if one of R1-R3 were covalently bonded to the graphene. The claim should be clarified to remove that the precursor compound has one of R1-R3 covalently bonded to the graphene. Claims 2-7 and 9-13 depend from claim 1 and are indefinite for the same reasons. For examination purposes, the precursor compound has been interpreted as the compound prior to covalent bonding to the graphene.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
2.	Claims 1-7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Robust superhydrophobic epoxy composite coating prepared by dual interfacial enhancement”) in view of Huang et al. (“Piezoelectric property of PVDF/graphene composite films using 1H,1H,2H,2H-Perfluorooctyltriethoxysilane as a modifying agent”).

I.	Regarding claims 1-7, Zhang teaches an additive comprising graphene nanoplatelets and a precursor compound attached to the graphene prepared from the compound 1H,1H,2H,2H-perfluorooctyltriethoxysilane (Figure 1). Zhang teaches the graphene to precursor compound ratio being about 1.5 (Section 2.2, based on the amounts used and a density for 1H,1H,2H,2H-perfluorooctyltriethoxysilane being 1.3299 g/mL). Zhang fails to teach the graphene being oxidized graphene which is directly covalently bonded to the precursor compound or the ratio being 5:1-10:1.
	First, Huang teaches that oxidized graphene can be functionalized directly by covalent bonding with 1H,1H,2H,2H-perfluorooctyltriethoxysilane (Section 2.2 and Scheme 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s additive by using graphene oxide nanoplatelets in place of Zhang’s graphene to provide directly functionalized graphene oxide with the 1H,1H,2H,2H-perfluorooctyltriethoxysilane. One would have been motivated to make this modification to simplify the process of forming Zhang’s additive.
In re Boesch, 205 USPQ 215 (CCPA 1980).  

II.	Regarding claims 9-12, Zhang teaches an epoxy based coating comprising epoxy polymer and Zhang’s additive (Section 2.4) wherein the additive is present in the epoxy coating in an amount of 1% by weight (Section 3.3). Zhang fails to teach the graphene being oxidized graphene directly covalently bonded to the precursor compound or the specific ratio as claimed.
First, Huang teaches that oxidized graphene can be functionalized directly by covalent bonding with 1H,1H,2H,2H-perfluorooctyltriethoxysilane (Section 2.2 and Scheme 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s coating by using graphene oxide nanoplatelets in place of Zhang’s graphene to provide directly functionalized graphene oxide with the 1H,1H,2H,2H-perfluorooctyltriethoxysilane. One would have been motivated to make this modification to simplify the process of forming Zhang’s additive.
Second, the ratio of the graphene to precursor compound is a result-effective variable as it will alter the functionality and hydrophilicity of the additive and the cost to prepare the additive. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through In re Boesch, 205 USPQ 215 (CCPA 1980).  


III.	Regarding claim 13, Zhang in view of Huang teach all the limitations of claim 9 (see above). Additionally, Zhang teaches that the contact angle is a result-effective variable which will alter the hydrophobicity of the coating and the contact angle and can be controlled by controlling the amount of additive in the coating (Figure 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

3.	Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poteet (U.S. PGPUB No. 2018/0274103) in view of Huang and Chakraborty et al. (U.S. Pat. No. 9433975).

I.	Regarding claims 14, 15 and 17, Poteet teaches a process for forming a hydrophobic coating comprising: mixing a graphene oxide nanoplatelet additive in amount of 0.5-1 wt% (0023) into an epoxy primer (0018) to form a coating and applying the coating to a substrate (claim 8) to provide a hydrophobic coating. Poteet fails to teach modifying the graphene by oxidation and then reaction with a compound as claimed and in a ratio as claimed.

Second, the ratio of the graphene to precursor compound is a result-effective variable as it will alter the functionality and hydrophilicity of the additive and the cost to prepare the additive. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

II.	Regarding claim 16, Poteet in view of Huang and Chakraborty teach all the limitations of claim 14, but fail to teach filtering the additive. However, the Examiner takes Official Notice that 

III.	Regarding claim 18, Poteet in view of Huang and Chakraborty teach all the limitations of claim 17 (see above) including incorporating the additive into the coating in an amount as claimed (see above). However, Poteet in view of Huang and Chakraborty fail to teach the solids content of the coating. However, the solids content is a result-effective variable as adjusting the solids content will alter the coatability of the coating and can be controlled by varying the amount of solvent in the coating. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).

IV.	Regarding claim 19, Poteet in view of Huang and Chakraborty teach all the limitations of claim 17, but fail to teach the curing conditions. However, the temperature and length of time for curing are result-effective variables that will dictate the final degree of curing of the coating with the additive. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are .

Conclusion
	Claims 1-7 and 9-19 are pending.
	Claims 1-7 and 9-19 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
October 27, 2021Primary Examiner, Art Unit 1759